Citation Nr: 9923806	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-00 486	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for appendectomy 
residuals.  

2.  Entitlement to an increased rating for a bilateral 
hearing loss, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
National Guard from September 1964 to March 1965 (first 
period of service) and active duty in the United States Navy 
from June 1965 to January 1968 (second period of service).  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision which denied 
service connection for tinnitus and appendectomy residuals, 
and denied an increased rating for a bilateral hearing loss.  
Service connection was granted for tinnitus in June 1998.  
This is considered a complete grant of the benefit sought on 
appeal with respect to the claim of service connection for 
tinnitus.  


REMAND

With regard to the claim of service connection for 
appendectomy residuals, the veteran contends that he 
underwent an appendectomy while in service in 1964-65.  In a 
July 1999 written statement, his representative asserted that 
the veteran's complete service medical records have not been 
associated with the claims folder.  The representative also 
pointed out that, while those service medical records which 
are in the claims folder do not refer to an appendectomy, a 
VA examination in May 1968 (shortly after the expiration of 
the second period of service) referred to well-healed scars 
on the veteran's abdomen.  The Board notes that a report of a 
medical examination of the veteran, which was included in a 
November 1995 VA hospital discharge summary, described two 
well-healed surgical scars on the abdomen.  

The record indicates that the RO attempted to verify the 
veteran's service dates and type of discharge and obtain his 
service medical records from the United States Navy in 1968.  
The RO's verification requests, however, referred only to the 
veteran's second period of service.  No medical records from 
the veteran's first period of service have been associated 
with the claims folder.  

VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application for 
benefits.  This obligation depends upon the particular facts 
of the case and the extent to which the Secretary of VA has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Proper development of the record in a claim of 
service connection includes verification of all periods of 
active service and obtaining service medical records from all 
periods of active service.  Accordingly, records from the 
first period of the veteran's service must be obtained.  In 
this case, if service medical records from all periods of 
service are not available, the RO should inform the veteran 
of alternative sources of evidence which may be used in 
support of his claim of service connection for appendectomy 
residuals.  

With regard to the claim for an increased rating for a 
bilateral hearing loss, the RO denied an increased rating in 
September 1997 and, in doing so, indicated that it relied 
upon private and VA medical records, including a September 
1997 VA audiological evaluation.  The service-connected 
bilateral hearing loss was necessarily evaluated in September 
1997 based upon rating criteria then in effect.  

On May 11, 1999, however, VA announced amendments to VA's 
Schedule for Rating Disabilities pertaining to the criteria 
for evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss.  64 Fed. Reg. 25202-
25210 (1999) (to be codified at 38 C.F.R. §§ 4.85-4.87).  The 
amended criteria became effective on June 10, 1999. 

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply, unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO has not, 
to date, considered the veteran's claim for an increased 
rating for a bilateral hearing loss under both the former and 
the amended criteria.  Such action should be taken to avoid 
prejudice to the veteran.  Furthermore, if the claim is again 
denied, the RO must provide notice to the veteran of the 
amended schedular criteria, and afford him an opportunity to 
respond with argument/evidence.  In the event that the RO 
finds it necessary to further develop this claim, to include 
affording the veteran a contemporaneous and thorough VA 
examination in order to assess the current severity of his 
service-connected hearing loss, such development should be 
undertaken.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999); Goss v. Brown, 9 Vet. App. 109. 114 (1996).  

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should arrange for 
verification of all periods of the 
veteran's active service and obtain 
complete service medical records for all 
periods of service.  All records obtained 
should be associated with the claims 
folder.  

2.  If the service medical records for 
all periods of service cannot be 
obtained, the RO should, pursuant to VA 
Adjudication Manual, M21-1, Part III, 
contact the veteran and advise him that 
he may submit alternate evidence to 
support his contention that he has 
appendectomy residuals which are related 
to service.  This evidence may include 
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom he may have been 
treated, especially soon after service 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records 
obtained should be associated with the 
claims folder.  

3.  After the above records have been 
obtained, the RO should be afforded a VA 
gastrointestinal examination to determine 
the existence, nature and etiology of any 
appendectomy residuals.  The examiner 
should furnish an opinion as to whether 
it is at least as likely as not that any 
current appendectomy residuals are 
related to service or surgery therein.  
The clinical findings and reasoning which 
form the basis of the opinion should be 
clearly set forth.  The claims folder 
must be available to, and be reviewed by, 
the examiner in connection with the 
examination.  

4.  If the RO concludes that it is 
necessary to afford the veteran another 
VA audiological examination, to include 
audiometric evaluation, such examination 
should be conducted.  The veteran's 
claims folder must be made available to, 
and be reviewed by, the examiner in 
connection with any VA audiological 
examination performed.  

5.  The RO should then review the issues 
on appeal.  With regard to the claim for 
an increased rating for a bilateral 
hearing loss, the RO should determine 
whether the former or the amended 
criteria are more favorable to the 
veteran and apply those criteria which 
are more favorable to him.  If either 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (to include a recitation of the new 
and old rating criteria which should be 
considered in the readjudication of the 
veteran's claim for an increased rating 
for a bilateral hearing loss if that 
claim is denied).  They should then be 
given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



